DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/29/2022 regarding the rejections of claims 1, 13, and 14 have been fully considered but they are not persuasive. Applicant has asserted that Shalev-Schwartz in view of Kim and Sato does not disclose determining that an object has started to move when it is determined that a state of the object satisfies at least two conditions of the condition a, the condition b, and the condition c because one of ordinary skill in the art would not be motivated to combine the determination process described in Sato with the teachings of Shalev-Schwartz and Kim, however examiner respectfully disagrees. Kim teaches satisfying condition a (Kim: Col. 8, lines 41-46) and “in addition” (Kim: Col. 8, line 47), condition c (Kim: Col. 8, lines 50-56). The phrase “in addition” implies a possible scenario in which both conditions must be met such as in “at least one” (Kim: Col. 8, lines 57-61; i.e., the preceding vehicle start determiner 250 may determine that the preceding vehicle start after stop when at least one of the conditions of the speed change of the preceding vehicle and the distance change from the host vehicle is satisfied). Alternatively, Sato is relied upon solely for the teaching of satisfying two or more conditions in a determination process (Sato: Col. 10, lines 51-52; i.e., when two or more of the determination conditions are satisfied). One of ordinary skill in the art would have been motivated to combine the applied references because doing so would increase the overall accuracy of the determination. Therefore, Shalev-Schwartz in view of Kim and Sato does teach the claim limitations as presented in amended claims 1, 13, and 14.

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, line 10, “that that the detection result” should read “that the detection result”.
In claim 14, line 20, “the detection result of the first detection unit” should read “the detection result of the second detection unit”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz et al. (U.S. Patent No. 11167756; hereinafter Shalev-Shwartz) in view of Kim (U.S. Patent No. 11066072; hereinafter Kim) and further in view of Sato et al. (U.S. Patent No. 11150649; hereinafter Sato).
Regarding claim 1, Shalev-Shwartz teaches an information processing apparatus comprising: a first detection unit that detects an object around a vehicle; a second detection unit having a detection range that at least partially overlaps a detection range of the first detection unit and that detects an object around the vehicle (Shalev-Shwartz: Col. 23, lines 12-15; i.e., system 100 may use a two-camera imaging system, where a first camera and a second camera may be positioned at the front and/or the sides of a vehicle; Col. 23, lines 30-32; i.e., the first camera may have a field of view that is… partially overlapping with, the field of view of the second camera; Col. 24, lines 32-37; i.e., a first processing device may receive images from both the main camera and the narrow field of view camera, and perform vision processing of the narrow FOV camera to, for example, detect other vehicles, pedestrians, lane marks, traffic signs, traffic lights, and other road objects; As displayed in Fig. 2D, FOV 202 of camera 122 overlaps with FOV 206 of camera 126);
a determination unit that determines whether or not the object has started to move based on detection results of the first detection unit and the second detection 10unit (Shalev-Shwartz: Col. 24, line 65 – Col. 25, line 2; i.e., using a first image capture device and the images processed from that device to validate and/or supplement information obtained by capturing and processing image information from at least a second image capture device; Col. 97, lines 51-52; i.e., moving direction module 3106 may determine a that a pedestrian is moving; the object is determined to have started moving based on validation from multiple image capturing devices);
and a vehicle control apparatus that controls behavior of the vehicle based on a determination result of the determination unit (Shalev-Shwartz: Col. 100, lines 13-18; i.e., at step 3310, processing unit 110 may cause control of at least one navigational actuator of the host vehicle in accordance with the determined first or second navigational action for the host vehicle. The navigational actuator may include at least one of a steering mechanism, a brake or an accelerator; the vehicle is controlled based on the determination that the object is moving),
wherein the determination unit determines that the object has started to move in a case in which the vehicle and the object are in a halted state (Shalev-Shwartz: Col. 87, lines 50-51; i.e., the pedestrian is standing on a sidewalk next to a crosswalk; Col. 87, lines 55-57; i.e., processing unit 110 may first apply an initial waiting period during which the host vehicle waits for the pedestrian to move; the vehicle and the object are stationary) in response to a detection result of the first detection unit indicating that the object has started to move and a detection result of the second detection unit indicating that the object has started to move (Shalev-Schwartz: Col. 24, line 65 – Col. 25, line 2; i.e., using a first image capture device and the images processed from that device to validate and/or supplement information obtained by capturing and processing image information from at least a second image capture device; Col. 97, lines 51-52; i.e., moving direction module 3106 may determine a that a pedestrian is moving; the object is determined to have started moving based on validation from multiple image capturing devices).
Shalev-Schwartz does not explicitly teach wherein the determination unit determines that the object has started to move in response to determining that a state of the object satisfies at least one or more conditions of a condition a, a condition b, and a condition c related to a speed or a position based on a detection result of the first detection unit and determining that the state of the object satisfies at least one condition of the condition a, the condition b, and the condition c related to the speed or the position based on a detection result of the second detection unit, wherein the condition a is that a current speed of the object is equal to or higher than a first threshold, wherein the condition b is that a current speed of the object is higher than a speed of the object a predetermined time before a current time by a second threshold or 15greater, and wherein the condition c is that a current position of the object is away from a position of the object a predetermined time before by a third threshold or greater.
However, in the same field of endeavor, Kim teaches wherein the determination unit determines that the object has started to move in response to determining that a state of the object satisfies at least one or more conditions of a condition a, a condition b, and a condition c related to a speed or a position based on a detection result of the first detection unit and determining that the state of the object satisfies at least one condition of the condition a, the condition b, and the condition c related to the speed or the position based on a detection result of the second detection unit (Kim: Col. 8, lines 57-61; i.e., the preceding vehicle start determiner 250 may determine that the preceding vehicle start after stop when at least one of the conditions of the speed change of the preceding vehicle and the distance change from the host vehicle is satisfied), the condition a is that a current speed of the object is equal to or higher than a first threshold (Kim: Col. 8, lines 41-46; i.e., if the speed of the preceding vehicle is equal to or greater than a predetermined start speed (for example, 10 km/h) and/or the preceding vehicle is accelerated for a predetermined acceleration time (for example, 5 seconds), the preceding vehicle start determiner 250 may determine that the preceding vehicle starts), the condition b is that a current speed of the object is higher than a speed of the object a predetermined time before a current time by a second threshold or 15greater, and the condition c is that a current position of the object is away from a position of the object a predetermined time before by a third threshold or greater (Kim: Col. 8, lines 50-56; i.e., if the distance between the preceding vehicle and the host vehicle is equal to or greater than a predetermined start distance (e.g., 10 m) and the distance change between the preceding vehicle and the host vehicle is maintained for a predetermined distance changing time (e.g., 5 seconds), the preceding vehicle start determiner 250 may determine that the preceding vehicle starts).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus of Shalev-Shwartz to have further incorporated wherein the determination unit determines that the object has started to move in response to determining that a state of the object satisfies at least one or more conditions of a condition a, a condition b, and a condition c related to a speed or a position based on a detection result of the first detection unit and determining that the state of the object satisfies at least one condition of the condition a, the condition b, and the condition c related to the speed or the position based on a detection result of the second detection unit, the condition a is that a current speed of the object is equal to or higher than a first threshold, the condition b is that a current speed of the object is higher than a speed of the object a predetermined time before a current time by a second threshold or 15greater, and the condition c is that a current position of the object is away from a position of the object a predetermined time before by a third threshold or greater, as taught by Kim. Doing so would allow the system to reduce the risk of a rear-end accident (Kim: Col. 12, lines 14-17; i.e., the controller 120 may adjust the reference values for determining the start of the preceding vehicle, thereby it is possible to delay the notification timing and reduce the risk of accidents).
	Shalev-Shwartz further does not explicitly teach wherein the state of the object satisfies at least two or more conditions. Kim further teaches multiple conditions in which the system may determine the start of the preceding vehicle (Kim: Col. 8, line 47; i.e., “in addition”).
	However, in the same field of endeavor, Sato teaches wherein the state of the object satisfies at least two or more conditions (Sato: Col. 10, lines 51-52; i.e., when two or more of the determination conditions are satisfied).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus of Shalev-Shwartz to have further incorporated wherein the state of the object satisfies at least two or more conditions, as taught by Sato. Doing so would allow the system to more accurately determine the detection result (Sato: Col. 3, lines 45-48; i.e., it is possible to accurately detect an abnormality of an automatic driving system in consideration of an external environment of a vehicle).
Regarding claim 2, Shalev-Shwartz in view of Kim and Sato teaches the information processing apparatus according to claim 1. Shalev-Shwartz further teaches wherein the determination unit determines that the object has started to move in a case in which the vehicle and the object are in a halted state and the object is present within a predetermined range in front of the vehicle in response to a detection result of the first 20detection unit indicating that the object has started to move and a detection result of the second detection unit indicating that the object has started to move (Shalev-Shwartz: Col. 20, lines 50-58; i.e., image capture devices 122, 124, and 126 may be configured to acquire image data from an environment in front of vehicle 200 … the focal length associated with each image capture device 122, 124, and/or 126 may be selectable (e.g., by inclusion of appropriate lenses etc.) such that each device acquires images of objects at a desired distance range relative to vehicle 200; the object detected is within a distance range in front of the vehicle and the object is determined to have started moving based on validation from multiple image capturing devices, as previously rejected).
Regarding claim 3, Shalev-Shwartz in view of Kim and Sato teaches the information processing apparatus according to claim 1. Shalev-Shwartz further teaches wherein the determination unit starts a process of determining whether the object has started to move in response to determining that an object detected 25by the first detection unit at a different timing is identified (Shalev-Shwartz: Col. 29, lines 31-35; i.e., processing unit 110 may calculate the motion of candidate objects by observing the different positions of the objects across multiple image frames, which are captured at different times)
and an object detected by the39 second detection unit at a different timing is identified before the process is started (Shalev-Schwartz: Col. 24, line 65 – Col. 25, line 2; i.e., using a first image capture device and the images processed from that device to validate and/or supplement information obtained by capturing and processing image information from at least a second image capture device; Col. 29, lines 31-35; i.e., processing unit 110 may calculate the motion of candidate objects by observing the different positions of the objects across multiple image frames, which are captured at different times; the object is detected at different times in the second image capturing device to validate the information captured in the first).
Regarding claim 5, Shalev-Shwartz in view of Kim and Sato teaches the information processing apparatus according to claim 1. Shalev-Shwartz further teaches wherein the determination unit determines that the object has moved in response to determining that a state of the object satisfies a first condition based on the detection result of the first detection unit and it is determined that a state of the object satisfies the first condition based on the detection result of the second detection unit (Shalev-Shwartz: Col. 97, lines 46-57; i.e., moving direction module 3106 may determine that a pedestrian has moved; Col. 99, lines 9-12; i.e., moving direction module 3106 may determine that the pedestrian has moved along a vector from a location associated with pedestrian 3210a to a location associated with pedestrian 3210b; the object is determined to have moved based on the condition that the object has been identified in two different locations).
Kim further teaches wherein the first condition is one or both of a current speed of the object being equal to or greater than a fourth threshold and a state of the object satisfying at least two conditions of the condition a, the condition b, and the condition c (Kim: Col. 8, lines 57-61; i.e., the preceding vehicle start determiner 250 may determine that the preceding vehicle start after stop when at least one of the conditions of the speed change of the preceding vehicle and the distance change from the host vehicle is satisfied).
Sato further teaches wherein the state of the object satisfies at least two conditions (Sato: Col. 10, lines 51-52; i.e., when two or more of the determination conditions are satisfied).
Regarding claim 6, Shalev-Shwartz in view of Kim and Sato teaches the information processing apparatus according to claim 1. Shalev-Shwartz further teaches wherein the determination unit determines that the object has moved in response to determining that a state of the object satisfies a first condition based on the detection result of the first detection unit and determining that a state of the object satisfies the first condition based on the detection result of the second detection unit (Shalev-Shwartz: Col. 97, lines 46-57; i.e., moving direction module 3106 may determine that a pedestrian has moved; Col. 99, lines 9-12; i.e., moving direction module 3106 may determine that the pedestrian has moved along a vector from a location associated with pedestrian 3210a to a location associated with pedestrian 3210b; the object is determined to have moved based on the condition that the object has been identified in two different locations).
Kim further teaches wherein the first condition is one or both of a current speed of the object being equal to or greater than a fourth threshold and a state of the object satisfying at least one condition of the condition a, the condition b, and the condition c (Kim: Col. 8, lines 57-61; i.e., the preceding vehicle start determiner 250 may determine that the preceding vehicle start after stop when at least one of the conditions of the speed change of the preceding vehicle and the distance change from the host vehicle is satisfied).
	Sato further teaches wherein the state of the object satisfies at least two conditions (Sato: Col. 10, lines 51-52; i.e., when two or more of the determination conditions are satisfied).
Shalev-Shwartz further teaches the object moving in a direction in which the object is being away 20from the vehicle (Shalev-Shwartz: Col. 99, lines 9-12; i.e., moving direction module 3106 may determine that the pedestrian has moved along a vector from a location associated with pedestrian 3210a to a location associated with pedestrian 3210b; the object is determined to have moved based on the condition that the object has moved along a vector which is directed away from the vehicle, as displayed in Fig. 32).
Regarding claim 7, Shalev-Shwartz in view of Kim and Sato teaches the information processing apparatus according to claim 1. Shalev-Shwartz further teaches the apparatus further comprising: 5 a third detection unit having a detection range that at least partially overlaps the detection range of the first detection unit and the detection range of the second detection unit (Shalev-Shwartz: Col. 19, lines 2-6; i.e., a FOV (such as FOV 204) associated with image capture device 124 may overlap partially or fully with a FOV (such as FOV 202) associated with image capture device 122 and a FOV (such as FOV 206) associated with image capture device 126; third camera 124 has a FOV 204 that overlaps with FOVs 202 and 206) and that detects an object around the vehicle (Shalev-Shwartz: Col. 26, lines 16-19; i.e., monocular image analysis module 402 may include instructions for detecting a set of features within the set of images, such as lane markings, vehicles, pedestrians);
and a fourth detection unit that detects an object around the vehicle (Shalev-Shwartz: Col. 23, lines 18-20; i.e., system 100 may include a configuration of any number of cameras (e.g., one, two, three, four, five, six, seven, eight, etc.); Col. 26, lines 16-19; i.e., monocular image analysis module 402 may include instructions for detecting a set of features within the set of images, such as lane markings, vehicles, pedestrians).
Shalev-Shwartz does not explicitly teach wherein part of the detection range of the fourth detection unit overlaps the detection ranges of the first, second, and third detection units.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the fourth detection unit having a range wide enough to overlap with the first three detection ranges. Doing so would allow the system to provide redundancy and validate the analysis of data received from the other image capture devices.
	Shalev-Shwartz further teaches wherein the determination unit confirms that the object has not moved in response to determining that a state of the object does not satisfy the first condition based on a detection result of the third detection unit and determining that a state of the object does not satisfy the first condition based on a detection result of the fourth detection unit (Shalev-Schwartz: Col. 24, line 65 – Col. 25, line 2; i.e., using a first image capture device and the images processed from that device to validate and/or supplement information obtained by capturing and processing image information from at least a second image capture device; Col. 58, lines 19-20; i.e., a pedestrian determined to be not moving; the object is determined to have not moved based on validation from multiple image capturing devices).
Regarding claim 8, Shalev-Shwartz in view of Kim and Sato teaches the information processing apparatus according to claim 1. Shalev-Shwartz further teaches the apparatus further comprising: a third detection unit having a detection range that at least partially overlaps the detection range of the first detection unit and the detection range of the second detection unit (Shalev-Shwartz: Col. 19, lines 2-6; i.e., a FOV (such as FOV 204) associated with image capture device 124 may overlap partially or fully with a FOV (such as FOV 202) associated with image capture device 122 and a FOV (such as FOV 206) associated with image capture device 126; third camera 124 has a FOV 204 that overlaps with FOVs 202 and 206) and that detects an object around the vehicle (Shalev-Shwartz: Col. 26, lines 16-19; i.e., monocular image analysis module 402 may include instructions for detecting a set of features within the set of images, such as lane markings, vehicles, pedestrians);
and a fourth detection unit that detects an object around the vehicle (Shalev-Shwartz: Col. 23, lines 18-20; i.e., system 100 may include a configuration of any number of cameras (e.g., one, two, three, four, five, six, seven, eight, etc.); Col. 26, lines 16-19; i.e., monocular image analysis module 402 may include instructions for detecting a set of features within the set of images, such as lane markings, vehicles, pedestrians).
Shalev-Shwartz does not explicitly teach wherein part of the detection range of the fourth detection unit overlaps the detection ranges of the first, second, and third detection units.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the fourth detection unit having a range wide enough to overlap with the first three detection ranges. Doing so would allow the system to provide redundancy and validate the analysis of data received from the other image capture devices.
Shalev-Shwartz further teaches wherein the determination unit determines that the object has not started to move in a case in which the vehicle and the object are in a halted state (Shalev-Shwartz: Col. 87, lines 50-51; i.e., the pedestrian is standing on a sidewalk next to a crosswalk; Col. 87, lines 55-57; i.e., processing unit 110 may first apply an initial waiting period during which the host vehicle waits for the pedestrian to move; the vehicle and the object are stationary) in response to a detection result of the third detection unit indicating that the object has not started to move and a detection result of the fourth detection unit indicating that the object has not started to move (Shalev-Schwartz: Col. 24, line 65 – Col. 25, line 2; i.e., using a first image capture device and the images processed from that device to validate and/or supplement information obtained by capturing and processing image information from at least a second image capture device; Col. 58, lines 19-20; i.e., a pedestrian determined to be not moving; the object is determined to have not moved based on validation from multiple image capturing devices).
Regarding claim 9, Shalev-Shwartz in view of Kim and Sato teaches the information processing apparatus according to claim 1. Shalev-Shwartz further teaches wherein each of the first detection unit and the second detection unit is any one of a camera configured to capture an image of scenery around the vehicle, a radar device configured to radiate electric waves around the vehicle and detect the object based on reflected waves of the radiated electric waves from the object, or an optical apparatus configured to emit light around the vehicle and detect the object based on reflected light of the light from the object (Shalev-Shwartz: Col. 15, lines 1-3; i.e., one or more cameras (e.g., image capture devices 122, 124, and 126) may be part of a sensing block included on a vehicle; Col. 77, lines 23-25; i.e., processing unit 110, receives, from a camera, a plurality of images representative of an environment of the host vehicle).
Regarding claim 10, Shalev-Shwartz in view of Kim and Sato teaches the information processing apparatus according to claim 1. Shalev-Shwartz further teaches wherein the first detection unit is a detection unit of a first classification (Shalev-Shwartz: Col. 15, lines 1-3; i.e., one or more cameras may be part of a sensing block included on a vehicle; the first sensor may be a camera),
and the second detection unit is a detection unit having a functional configuration different from a functional configuration of the first classification (Shalev-Shwartz: Col. 77, lines 28-31; i.e., processing unit 110 may combine information from a set of images with additional sensory information (e.g., information from radar, lidar, etc.) to perform the image analysis; the second sensor may be a radar or lidar device).
Regarding claim 13, Shalev-Shwartz teaches an information processing method comprising: acquiring a first detection result of a first detection unit that detects an object around a vehicle and a second detection result of a second detection unit of which at least a part of a detection range overlaps a detection range of the first detection unit and that detects an 15object around the vehicle (Shalev-Shwartz: Col. 23, lines 12-15; i.e., system 100 may use a two-camera imaging system, where a first camera and a second camera may be positioned at the front and/or the sides of a vehicle; Col. 23, lines 30-32; i.e., the first camera may have a field of view that is… partially overlapping with, the field of view of the second camera; Col. 24, lines 32-37; i.e., a first processing device may receive images from both the main camera and the narrow field of view camera, and perform vision processing of the narrow FOV camera to, for example, detect other vehicles, pedestrians, lane marks, traffic signs, traffic lights, and other road objects; As displayed in Fig. 2D, FOV 202 of camera 122 overlaps with FOV 206 of camera 126);
determining that the object has started to move in a case in which the vehicle and the object are in a halted state (Shalev-Shwartz: Col. 87, lines 50-51; i.e., the pedestrian is standing on a sidewalk next to a crosswalk; Col. 87, lines 55-57; i.e., processing unit 110 may first apply an initial waiting period during which the host vehicle waits for the pedestrian to move; the vehicle and the object are stationary) in response to determining that the first detection result indicates that the object has started to move and the second detection result indicates that the object has started to move (Shalev-Schwartz: Col. 24, line 65 – Col. 25, line 2; i.e., using a first image capture device and the images processed from that device to validate and/or supplement information obtained by capturing and processing image information from at least a second image capture device; Col. 97, lines 51-52; i.e., moving direction module 3106 may determine a that a pedestrian is moving; the object is determined to have started moving based on validation from multiple image capturing devices);
and controlling behavior of the vehicle based on a result of the determining (Shalev-Shwartz: Col. 100, lines 13-18; i.e., at step 3310, processing unit 110 may cause control of at least one navigational actuator of the host vehicle in accordance with the determined first or second navigational action for the host vehicle. The navigational actuator may include at least one of a steering mechanism, a brake or an accelerator; the vehicle is controlled based on the determination that the object is moving).
Shalev-Schwartz does not explicitly teach wherein the determining that the object has started to move comprises determining that a state of the object satisfies at least one condition of a condition a, a condition b, and a condition c related to a speed or a position based on the first detection result and that the state of the object satisfies at least one condition of the condition a, the condition b, and the condition c related to the speed or the position based on the second detection result, wherein the condition a is that a current speed of the object is equal to or higher than a first threshold, wherein the condition b is that a current speed of the object is higher than a speed of the object a predetermined time before a current time by a second threshold or greater15greater, and wherein the condition c is that a current position of the object is away from a position of the object a predetermined time before by a third threshold or greater.
However, in the same field of endeavor, Kim teaches wherein the determining that the object has started to move comprises determining that a state of the object satisfies at least one condition of a condition a, a condition b, and a condition c related to a speed or a position based on the first detection result and that the state of the object satisfies at least one condition of the condition a, the condition b, and the condition c related to the speed or the position based on the second detection result (Kim: Col. 8, lines 57-61; i.e., the preceding vehicle start determiner 250 may determine that the preceding vehicle start after stop when at least one of the conditions of the speed change of the preceding vehicle and the distance change from the host vehicle is satisfied), the condition a is that a current speed of the object is equal to or higher than a first threshold (Kim: Col. 8, lines 41-46; i.e., if the speed of the preceding vehicle is equal to or greater than a predetermined start speed (for example, 10 km/h) and/or the preceding vehicle is accelerated for a predetermined acceleration time (for example, 5 seconds), the preceding vehicle start determiner 250 may determine that the preceding vehicle starts), the condition b is that a current speed of the object is higher than a speed of the object a predetermined time before a current time by a second threshold or greater15greate, and the condition c is that a current position of the object is away from a position of the object a predetermined time before by a third threshold or greater (Kim: Col. 8, lines 50-56; i.e., if the distance between the preceding vehicle and the host vehicle is equal to or greater than a predetermined start distance (e.g., 10 m) and the distance change between the preceding vehicle and the host vehicle is maintained for a predetermined distance changing time (e.g., 5 seconds), the preceding vehicle start determiner 250 may determine that the preceding vehicle starts).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shalev-Shwartz to have further incorporated wherein the determining that the object has started to move comprises determining that a state of the object satisfies at least one condition of a condition a, a condition b, and a condition c related to a speed or a position based on the first detection result and that the state of the object satisfies at least one condition of the condition a, the condition b, and the condition c related to the speed or the position based on the second detection result, the condition a is that a current speed of the object is equal to or higher than a first threshold, the condition b is that a current speed of the object is higher than a speed of the object a predetermined time before a current time by a second threshold or 15greater, and the condition c is that a current position of the object is away from a position of the object a predetermined time before by a third threshold or greater, as taught by Kim. Doing so would allow the system to reduce the risk of a rear-end accident (Kim: Col. 12, lines 14-17; i.e., the controller 120 may adjust the reference values for determining the start of the preceding vehicle, thereby it is possible to delay the notification timing and reduce the risk of accidents).
	Shalev-Shwartz further does not explicitly teach wherein the state of the object satisfies at least two conditions. Kim further teaches multiple conditions in which the system may determine the start of the preceding vehicle (Kim: Col. 8, line 47; i.e., “in addition”).
	However, in the same field of endeavor, Sato teaches wherein the state of the object satisfies at least two conditions (Sato: Col. 10, lines 51-52; i.e., when two or more of the determination conditions are satisfied).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shalev-Shwartz to have further incorporated wherein the state of the object satisfies at least two conditions, as taught by Sato. Doing so would allow the system to more accurately determine the detection result (Sato: Col. 3, lines 45-48; i.e., it is possible to accurately detect an abnormality of an automatic driving system in consideration of an external environment of a vehicle).
Regarding claim 14, Shalev-Shwartz teaches a computer readable non-transitory storage medium storing a program that, in response to execution, causes a computer to perform operations comprising: (Shalev-Shwartz: Col. 7, lines 44-47; i.e., non-transitory computer-readable storage media may store program instructions, which are executed by at least one processing device) acquiring a detection result of a first detection unit that detects an object around a vehicle and a detection result of a second detection unit having a detection range that at least partially overlaps a detection range of the first detection unit and that detects an object around the vehicle (Shalev-Shwartz: Col. 23, lines 12-15; i.e., system 100 may use a two-camera imaging system, where a first camera and a second camera may be positioned at the front and/or the sides of a vehicle; Col. 23, lines 30-32; i.e., the first camera may have a field of view that is… partially overlapping with, the field of view of the second camera; Col. 24, lines 32-37; i.e., a first processing device may receive images from both the main camera and the narrow field of view camera, and perform vision processing of the narrow FOV camera to, for example, detect other vehicles, pedestrians, lane marks, traffic signs, traffic lights, and other road objects; As displayed in Fig. 2D, FOV 202 of camera 122 overlaps with FOV 206 of camera 126);
determining that the object has started to move in a case in which the vehicle and the object are in a halted state (Shalev-Shwartz: Col. 87, lines 50-51; i.e., the pedestrian is standing on a sidewalk next to a crosswalk; Col. 87, lines 55-57; i.e., processing unit 110 may first apply an initial waiting period during which the host vehicle waits for the pedestrian to move; the vehicle and the object are stationary) in response to a determination that the detection result of the first detection unit indicates that the object has started to move and  the detection result of the second detection 5unit indicates that the object has started to move (Shalev-Schwartz: Col. 24, line 65 – Col. 25, line 2; i.e., using a first image capture device and the images processed from that device to validate and/or supplement information obtained by capturing and processing image information from at least a second image capture device; Col. 97, lines 51-52; i.e., moving direction module 3106 may determine a that a pedestrian is moving; the object is determined to have started moving based on validation from multiple image capturing devices);
	and controlling behavior of the vehicle based on a result of the determining (Shalev-Shwartz: Col. 100, lines 13-18; i.e., at step 3310, processing unit 110 may cause control of at least one navigational actuator of the host vehicle in accordance with the determined first or second navigational action for the host vehicle. The navigational actuator may include at least one of a steering mechanism, a brake or an accelerator; the vehicle is controlled based on the determination that the object is moving).
Shalev-Schwartz does not explicitly teach wherein the determining that the object has started to move comprises determining that a state of the object satisfies at least one condition of a condition a, a condition b, and a condition c related to a speed or a position based on the first detection result and that the state of the object satisfies at least one condition of the condition a, the condition b, and the condition c related to the speed or the position based on the detection result of the second detection unit, wherein the condition a is that a current speed of the object is equal to or higher than a first threshold, wherein the condition b is that a current speed of the object is higher than a speed of the object a predetermined time before a current time by a second threshold or greater15greater, and wherein the condition c is that a current position of the object is away from a position of the object a predetermined time before by a third threshold or greater.
However, in the same field of endeavor, Kim teaches wherein the determining that the object has started to move comprises determining that a state of the object satisfies at least one condition of a condition a, a condition b, and a condition c related to a speed or a position based on the detection result of the first detection unit and that a state of the object satisfies at least one condition of the condition a, the condition b, and the condition c related to the speed or the position based on the detection result of the second detection unit (Kim: Col. 8, lines 57-61; i.e., the preceding vehicle start determiner 250 may determine that the preceding vehicle start after stop when at least one of the conditions of the speed change of the preceding vehicle and the distance change from the host vehicle is satisfied), the condition a is that a current speed of the object is equal to or higher than a first threshold (Kim: Col. 8, lines 41-46; i.e., if the speed of the preceding vehicle is equal to or greater than a predetermined start speed (for example, 10 km/h) and/or the preceding vehicle is accelerated for a predetermined acceleration time (for example, 5 seconds), the preceding vehicle start determiner 250 may determine that the preceding vehicle starts), the condition b is that a current speed of the object is higher than a speed of the object a predetermined time before a current time by a second threshold or greater15greate, and the condition c is that a current position of the object is away from a position of the object a predetermined time before by a third threshold or greater (Kim: Col. 8, lines 50-56; i.e., if the distance between the preceding vehicle and the host vehicle is equal to or greater than a predetermined start distance (e.g., 10 m) and the distance change between the preceding vehicle and the host vehicle is maintained for a predetermined distance changing time (e.g., 5 seconds), the preceding vehicle start determiner 250 may determine that the preceding vehicle starts).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shalev-Shwartz to have further incorporated wherein the determining that the object has started to move comprises determining that a state of the object satisfies at least one condition of a condition a, a condition b, and a condition c related to a speed or a position based on the first detection result and that the state of the object satisfies at least one condition of the condition a, the condition b, and the condition c related to the speed or the position based on the detection result of the second detection unit, the condition a is that a current speed of the object is equal to or higher than a first threshold, the condition b is that a current speed of the object is higher than a speed of the object a predetermined time before a current time by a second threshold or greater15greatergreggggggggggg, and the condition c is that a current position of the object is away from a position of the object a predetermined time before by a third threshold or greater, as taught by Kim. Doing so would allow the system to reduce the risk of a rear-end accident (Kim: Col. 12, lines 14-17; i.e., the controller 120 may adjust the reference values for determining the start of the preceding vehicle, thereby it is possible to delay the notification timing and reduce the risk of accidents).
	Shalev-Shwartz further does not explicitly teach wherein the state of the object satisfies at least two conditions. Kim further teaches multiple conditions in which the system may determine the start of the preceding vehicle (Kim: Col. 8, line 47; i.e., “in addition”).
	However, in the same field of endeavor, Sato teaches wherein the state of the object satisfies at least two conditions (Sato: Col. 10, lines 51-52; i.e., when two or more of the determination conditions are satisfied).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shalev-Shwartz to have further incorporated wherein the state of the object satisfies at least two conditions, as taught by Sato. Doing so would allow the system to more accurately determine the detection result (Sato: Col. 3, lines 45-48; i.e., it is possible to accurately detect an abnormality of an automatic driving system in consideration of an external environment of a vehicle).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661